Citation Nr: 0010128	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral otitis externa.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Project


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This appeal arises from a rating decision of May 1998 from 
the San Juan, Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran does not have active symptoms of auditory 
canal disease/otitis externa requiring frequent and prolonged 
treatment.  


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for bilateral otitis externa are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 
6210 (1998); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6210 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In a rating decision in May 1957, service connection for 
"otitis externa, chronic, bilateral" was granted with a 
noncompensable disability rating assigned.  The 
noncompensable rating has remained in effect since that time.

A private audiological evaluation, dated in December 1997, 
notes that a cursory video otoscopy revealed clear external 
auditory meatus and tympanic membranes bilaterally.

The report of a Department of Veterans Affairs (VA) ear 
disease examination, dated in March 1998, notes that the 
external canal, tympanic membrane, and tympanum were normal.  
There was no secondary infection and no active disease.  The 
diagnoses included normal external and middle ears.

The veteran presented testimony at a hearing at the RO in 
December 1998.  He testified that he last had discharge and 
liquid coming from his ears in approximately 1957.  He also 
indicated that he last had an ear infection and pain 
approximately one year prior to the hearing, and that he had 
an internal, pulsating pain in one ear at the time of the 
hearing.  

II.  Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted that 
his service connected ear condition is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

The veteran has been accorded a VA examination.  He has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with the claims folder.  Accordingly, the Board of 
Veterans' Appeals (Board) finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities contained in 38 C.F.R. Part 4 (1999) (Schedule).  
The disability ratings are based on the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Under the criteria of Diagnostic Code 6210, diseases of the 
auditory canal with swelling, dry and scaly or serous 
discharge, or itching that requires frequent and prolonged 
treatment warrants a 10 percent rating.  38 C.F.R. § 4.87a, 
Diagnostic Code 6210 (1998).

During the pendency of the veteran's appeal, the regulations 
applicable to rating diseases of the ear were amended, 
effective June 10, 1999.  64 Fed. Reg. 25,202 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must consider 
whether the old criteria or the new criteria are more 
favorable to the veteran, from the effective date of the new 
regulations.  If neither is more favorable, the new criteria 
are to be applied from their effective date.

Under the revised criteria of Diagnostic Code 6210, the 
rating criteria remain the same.  The disability has been re-
designated as chronic otitis media.  38 C.F.R. § 4.87, 
Diagnostic Code 6210 (1999).  Accordingly, there is no 
prejudice to the veteran in the Board considering both the 
rating criteria in effect at the time he initiated his claim 
and the revised rating criteria in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran is service connected for otitis externa 
[inflammation of the external auditory canal, Dorland's 
Illustrated Medical Dictionary 1204 (28th ed. 1994)].  This 
implicates the both the original and revised criteria of 
Diagnostic Code 6210.  The veteran's bilateral otitis externa 
is currently rated as noncompensably disabling.  A 
compensable rating under Diagnostic Code 6210 requires that 
there be swelling, dry and scaly or serous discharge, and 
itching that requires frequent and prolonged treatment.  
However, the December 1997 private audiological evaluation 
notes that the external auditory meatus was clear and the 
March 1998 VA examination report notes the external canal was 
normal and there was no active disease.  Additionally, at his 
December 1998 RO hearing, he indicated that he last had 
discharge and liquid coming from his ears more than 40 years 
earlier and that he last had an ear infection and pain 
approximately one year prior to the hearing.  Therefore, the 
evidence of record shows that the veteran does not have 
active symptoms of auditory canal disease requiring frequent 
and prolonged treatment.  Accordingly, the requirements for a 
compensable rating under both the original and revised 
criteria of Diagnostic Code 6210 are not met.  Therefore, a 
noncompensable rating is appropriate which is consistent with 
the currently assigned noncompensable disability rating.  
38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998); 38 C.F.R. 
§§ 4.31, 4.87, Diagnostic Code 6210 (1999).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased (compensable) 
disability rating for bilateral otitis externa.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 
6210 (1998); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6210 
(1999). 



ORDER

An increased (compensable) disability rating for bilateral 
otitis externa is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 6 -


- 5 -


